Citation Nr: 0401839	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for scarring in the 
left ear area with retained foreign body, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.

In a June 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
denied the veteran's claim for an increased rating for 
scarring in the left ear area with retained foreign body.  
The veteran appealed that rating decision to the Board of 
Veterans' Appeals (Board), and the Board remanded the claim 
in January 2001 for further development.

By a June 2000 rating decision, the RO denied entitlement to 
an increased rating for the veteran's bilateral defective 
hearing.  The veteran thereafter perfected his appeal of the 
issue of entitlement to an increased rating for bilateral 
defective hearing.  This case was returned to the Board in 
January 2003.

On his VA Form 9 of August 2000, the veteran requested a 
hearing before a traveling member of the Board.  The 
requested hearing was scheduled for August 2002, but in June 
2002 the veteran submitted a statement indicating that he was 
not able to attend the hearing.  In May 2003 the Board wrote 
the veteran to request that he clarify whether he still 
desired a hearing before a member of the Board.  He was 
advised that if he did not respond to the clarification 
request within 30 days, the Board would assume that he longer 
desired a Board hearing.  The record reflects that the 
veteran did not respond to the May 2003 correspondence from 
the Board.


FINDINGS OF FACT

1.  The scarring in the veteran's left ear area produces an 
unsightly deformity of the left auricle; the left mastoid and 
temple scars are depressed, but none of the scars is tender, 
painful, ulcerated, unstable, poorly nourished, adherent, 
hypo- or hyper-pigmented, abnormal in texture, or 
functionally limiting; the scars do not total 5 or more 
inches in length, are not at least one-quarter inch wide at 
the widest part, do not cause limited motion, do not involve 
missing underlying soft tissue in an area exceeding six 
square inches, do not involve an area of at least 144 square 
inches, are not indurated and inflexible, and are not 
productive of complete or exceptionally repugnant deformity 
of one side of face.

2.  In January 1999, the veteran's average pure tone decibel 
loss in the right ear was 50 and in the left ear was 90, with 
speech recognition ability of 92 percent in the right ear.

3.  In October 1999, the veteran's average pure tone decibel 
loss in the right ear was 47 and in the left ear was 95, with 
speech recognition ability of 88 percent in the right ear and 
20 percent in the left ear.

4.  In August 2000, the veteran's average pure tone decibel 
loss in the right ear was 51 and in the left ear was 91, with 
speech recognition ability of 84 percent in the right ear and 
20 percent in the left ear.

5.  In August 2002 , the veteran's average pure tone decibel 
loss in the right ear was 52 and in the left ear was 98, with 
speech recognition ability of 76 percent in the right ear and 
8 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent evaluation 
for scarring of the left ear area with retained foreign body 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral defective hearing have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1998 and June 2000 rating decisions from which 
the current appeal originates.  In response to his notices of 
disagreement with the above rating decisions, the veteran was 
provided with statements of the case in August 1999 and 
August 2000 which collectively notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The Board also notes that the RO in June 2002 advised the 
veteran of the evidence necessary to substantiate his claims, 
and specifically informed him of what evidence VA would 
obtain for him and of what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  67 Fed. Reg. 49,590-99 
(July 31, 2002).  The record reflects that the veteran was 
specifically advised by the Board in September 2003 of this 
change, and afforded the opportunity to present any 
additional evidence or argument in connection with his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statements 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
June 2002 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the record reflects that the veteran was 
afforded VA examinations on a number of occasions in 
connection with the instant appeal. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected scarring of the left ear area with retained 
foreign body and bilateral defective hearing.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the evidence of record is not adequate 
for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).
 
I.  Scarring in the left ear area with retained foreign body
 
 Factual Background

As noted in the Introduction, the veteran's period of service 
ended in December 1945.  Service connection for scarring in 
the left ear area was granted in March 1946; the disability 
was evaluated as non-compensably disabling.  In August 1999 
the evaluation assigned the disability was increased to 10 
percent disabling; this evaluation has remained in effect 
since that time.

Service medical records show that the veteran sustained 
superficial penetrating wounds on the left side of his head 
over his mastoid and pinna from the ricocheting fragments of 
a bullet.  He was hospitalized for his injuries from April 
1944 to July 1944, during which time X-ray studies of the 
skull were negative for evidence of fracture, but did reveal 
the presence of multiple opacities over the left side of the 
skull to the size of 4 x 6 millimeters.  His scalp wounds 
were cleansed and dressed, and by late May 1944 were noted to 
have healed.  In June 1944 the veteran complained of pain 
over the left temple scar, and a small piece of shell 
fragment was removed.  At the conclusion of his 
hospitalization he was diagnosed with multiple puncture 
wounds of the left temple region which were moderately severe 
in nature, as well as with moderately severe wound of the 
left pinna.  The veteran's examination for discharge noted 
the presence of a left ear scar.

On file is the report of a December 1947 VA examination, at 
which time physical examination disclosed the presence of two 
small match head-size scars of the left ear pinna.  There was 
also a small well-healed 0.5-inch scar of the left mastoid 
area, and an oval 1-inch scar in the hair above the left ear.  
The scars were considered non-tender and well healed.

A VA hospital report for February 1967 to April 1967, and for 
July 1967, shows that stereoscopic films of the skull 
demonstrated the presence of scattered small fragments of 
metallic bodies in the left side of the skull; the pineal 
body was not displaced.  A September 1967 hospital report 
notes that the veteran's left ear had undergone 
reconstructive surgery in the past; physical examination 
disclosed the presence of mild deformity of the left auricle.

The report of an April 1978 VA examination disclosed that the 
scar of the veteran's left mastoid area was well healed.

On file is the report of an October 1989 VA examination of 
the veteran, at which time physical examination disclosed the 
presence of a depressed surgical scar on the left mastoid 
area.  The scar was 1.5 inches in length and was not painful.  
The veteran was also noted to have some scarring in the 
concha of the left ear.

On file is an April 1998 statement by the veteran's spouse 
indicating that she noticed an asymmetry in the relative 
position of the veteran's ears.

On file are color photographs of the veteran's ears received 
in September 1998.

The veteran was afforded a VA examination in February 2001, 
at which time the examiner noted that the veteran exhibited 
moderate disfigurement of the left mastoid and temple areas, 
and significant scarring in the auricle.  Physical 
examination disclosed the presence of moderate loss of left 
auricle tissue, without any discoloration or evidence of poor 
nourishment, ulceration, adherence, pain, tenderness, 
inflammation, edema or keloid formation.  The examiner noted 
the absence of any limitation of function caused by the 
scarring, or of any functional debility, and concluded that 
the auricular scarring was moderately disfiguring.  The 
texture of the scars were smooth.  The left temple scar was 
linear and approximately 2 centimeters in length; there was 
slight depression in the scar with minimal underlying tissue 
loss, but no poor nourishment, ulceration, adherence, pain, 
tenderness, inflammation, edema or keloid formation was 
evident, and the texture of the scar was smooth; the color of 
the scar was normal as compared to the surrounding skin.  The 
examiner described the scarring as moderately disfiguring, 
and as not productive of any limitation of function.  

The examiner described the scarring in the mastoid area as 2 
centimeters in length, and noted that the scarring was non-
tender and non-adherent.  The texture of the scar was smooth, 
but with minimal depression and minimal underlying tissue 
loss.  No inflammation, edema, or keloid formation was 
present, and the color of the scar was the same as that of 
the surrounding skin.  The examiner concluded that the 
mastoid area scarring was moderately disfiguring, but 
productive of no limitation of function.  The examiner noted 
that the veteran had retained foreign bodies in the left 
temple region.  Color photographs were enclosed with the 
examination report, showing an asymmetry in the relative 
position of the left and right ears.

In several statements on file the veteran contends that his 
left ear scarring has interfered with his ability to wear a 
hearing aid in his left ear, and that his glasses tended to 
sit crookedly on his face on account of the asymmetry between 
his left and right ears.  He also indicates that he has been 
told that a hearing aid would not, in any event, alleviate 
the hearing impairment in his left ear.

Analysis

The RO has evaluated the scarring of the veteran's left ear 
area with retained foreign body as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Prior to August 30, 
2002, that diagnostic code provided that scars of the head, 
face or neck warrant a 10 percent evaluation if they are 
moderately disfiguring.  A 30 percent evaluation is warranted 
for scars of the head, face or neck which are severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles.  A 50 percent evaluation is 
warranted for such scars with complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  When in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and note (2002).  

Alternatively, a 10 percent evaluation is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation is appropriate for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A scar may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  67 Fed. Reg. 49,590-99 
(July 31, 2002).  The revised criteria provide that a 10 
percent evaluation is warranted for disfigurement of the 
head, face or neck with one characteristic of disfigurement .  
A 30 percent evaluation is warranted for disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.   The 8 "characteristics 
of disfigurement" are as follows:  Scar 5 or more inches (13 
or more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  67 Fed. Reg. 49,596 (July 31, 2002) (codified at 
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1)).  

Alternatively, a 10 percent evaluation is warranted for scars 
(other than of the head, face or neck) that are deep or that 
cause limited motion when in an area or areas exceeding 6 
square inches (39 square centimeters).  A 20 percent rating 
is warranted where the scars are in an area or areas 
exceeding 12 square inches (77 square centimeters).  A deep 
scar is one associated with underlying tissue damage.  67 
Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 and Note (2)).  

A 10 percent evaluation is warranted for scars (other than of 
the head, face or neck) that are superficial and that do not 
cause limited motion when in an area or areas of 144 square 
inches (929 square centimeters) or greater.  A superficial 
scar is one not associated with underlying tissue damage.  67 
Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 and Note (2)).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  67 Fed. 
Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).

Review of the record discloses that the scarring in the 
veteran's left ear area encompasses the auricle and the 
mastoid and temple regions, and results in an asymmetry of 
his ears, with the left ear appearing from color photographs 
to be situated at a point lower than the right ear.  After 
reviewing the color photographs, the evidence showing the 
presence of multiple scars in the left ear area, and the 
February 2001 examiner's opinion that the scarring is at 
least moderately disfiguring, the Board is of the opinion 
that the veteran is entitled to a 30 percent evaluation for 
severe scarring of the head producing a marked and unsightly 
deformity of the auricle.  The Board is also of the opinion, 
however, than an evaluation in excess of 30 percent is not 
warranted.

In this regard, the Board notes that the February 2001 
examiner indicated only that the scarring was moderately 
disfiguring, and described the scars as smooth in texture and 
not noticeably different in color from the surrounding skin.  
The examiner also noted that the auricular tissue loss was 
only moderate, and all other tissue loss minimal, in degree, 
and that there was no keloid formation, ulceration or other 
disfiguring characteristic associated with the scars.  The 
Board has reviewed the color photographs of the veteran's 
left ear, and finds that while there is a definite asymmetry 
in the relative position of the veteran's ears, the asymmetry 
is not dramatic, and the scarring is not so noticeable as to 
be described as productive of complete or exceptionally 
repugnant deformity of the left side of the head.  In 
addition, the scars were described by the examiner as non-
tender and non-painful, without any ulceration, poor 
nourishment or functional impairment.  Accordingly, an 
evaluation in excess of 30 percent under Diagnostic Code 7800 
(2002), or separate compensable evaluations under Diagnostic 
Codes 7802, 7803 or 7804, are not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Turning to the criteria in effect as of August 30, 2002, for 
evaluating disorders of the skin, to warrant assignment of an 
evaluation in excess of 30 percent under Diagnostic Code 
7800, there must be disfigurement of the head, face or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features, or; with four or five characteristics of 
disfigurement.  While the veteran does have some palpable 
tissue loss (described by the February 2001 examiner as 
minimal with respect to the mastoid and temple scars, and as 
moderate for the auricle), any gross distortion or asymmetry 
is limited to one paired set of features--his ears.  
Moreover, the veteran exhibits only one characteristic of 
disfigurement, namely that the surface contour of two scars 
is depressed on palpation.  Even assuming that at least one 
of his scars is at least one-quarter inch wide at widest 
part, and that the tissue loss present in the auricle and 
mastoid scars exceeds six square inches, none of the scars is 
5 or more inches in length (even when added together), none 
of the scars is adherent to underlying tissue; none of the 
scars is hypo- or hyper-pigmented, and the skin texture for 
all of the scars is smooth and normal.  Moreover, there is no 
evidence that the skin around the scars is indurated and 
inflexible in an area exceeding six square inches.  In 
summary, the veteran does not exhibit at least four 
characteristics of disfigurement, and assignment of a 50 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2003) is otherwise not warranted.

The Board notes that there is no evidence demonstrating that 
the tissue loss associated with the auricle and mastoid scars 
involve an area exceeding 6 square inches.  In addition, the 
February 2001 examiner indicated that there was no loss of 
function associated with the scars.  Nor is there any 
indication that the scarring in the veteran's left ear area 
involves an area or areas of at least 144 square inches or 
greater, or that any of the scars are unstable.  Lastly, the 
February 2001 examiner indicated that the scars were not 
painful.  A separate compensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 or 7805 is 
therefore not warranted.  See Esteban, supra.

The Board notes that while the scarring in the left ear area 
involves some tissue loss and that the veteran retains a 
foreign body in the left ear area, the February 2001 examiner 
concluded that there was no functional debility associated 
with the scars, and there is otherwise no evidence that the 
injury resulting in the current scarring included muscle 
impairment, or that the scars currently involve a component 
of muscle injury.  The provisions of 38 C.F.R. § 4.73, 
Diagnostic Codes 5319 through 5323 (2003) are therefore not 
for application.

The Board lastly notes that under 38 C.F.R. § 4.87a, 
Diagnostic Code 6207, a 10 percent rating is warranted for 
deformity of the auricle with loss of one-third or more of 
the substance, a 30 percent rating is warranted for 
unilateral loss of auricle, and a 50 percent  rating is 
warranted for bilateral loss of auricle.  38 C.F.R. § 4.87a, 
Diagnostic Code 6207 (2003).  However, since the 30 percent 
rating assigned under Diagnostic Code 7800 is based in part 
on the deformity of the auricle resulting from tissue loss, 
the Board finds that assigning the veteran a separate 
evaluation for any loss of the auricle under the provisions 
of Diagnostic Code 6207 would violate the rule against 
pyramiding contained in 38 C.F.R. § 4.14.  Since the evidence 
shows that the veteran retains his left auricle, if with some 
tissue loss, his disability is more appropriately rated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  See 38 C.F.R. § 4.7.

Accordingly, the veteran is entitled to assignment of a 30 
percent evaluation, but no more, for his scarring in the left 
ear area with retained foreign body.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  Notably, however, the veteran has not 
claimed or adduced any evidence demonstrating interference of 
his disability with his employment.  Nor does the current 
evidence of record reflect frequent periods of 
hospitalization because of the service-connected disability, 
or indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the service-connected scarring of the left 
ear area with retained foreign body are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


II.  Bilateral defective hearing

Factual background

As noted in the Introduction, the veteran's period of service 
ended in December 1945.  Service connection for bilateral 
hearing loss was granted in February 1948, evaluated as non-
compensably disabling in combination with the veteran's 
service-connected scarring in the left ear area.  In March 
1954 the veteran's hearing loss was separately evaluated from 
his left ear scar disability and assigned a 10 percent 
evaluation.  In February 1965 the evaluation assigned the 
disability was decreased to 0 percent disabling, but in 
November 1968 was increased to 10 percent.  In November 2002 
, the evaluation assigned the veteran's bilateral defective 
hearing was increased to 30 percent disabling; this 
evaluation has remained in effect since that time.

On file is the report of a January 1999 VA hearing aid 
evaluation.  Audiometric testing at that time revealed pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
40
55
60
LEFT
40
75
85
100
100

The average pure tone decibel loss in the right ear was 50 
and was 90 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
was not tested in the left ear.

The veteran was afforded a VA audiologic examination in 
October 1999, at which time audiometric testing revealed pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50 
55
LEFT
40
80
90
105
105

The average pure tone decibel loss in the right ear was 47 
and in the left ear was 95.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 20 percent in the left ear.  The veteran reported that 
hearing aids did not appreciably alleviate his hearing 
impairment, and that he experienced difficulty in all 
listening situations.  He indicated that he had been denied 
work on several occasions on account of his impaired hearing.  
The veteran stated that he was currently retired from 
janitorial work and from working in coal mines.

The veteran was afforded a VA audiologic examination in 
August 2000, at which time audiometric testing revealed pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
65
LEFT
45
75
90
100
100

The average pure tone decibel loss in the right ear was 51 
and in the left ear was 91.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 20 percent in the left ear.  The veteran reported that his 
hearing loss was a safety concern, and that he had applied 
for jobs in the past but had been denied work because of his 
hearing loss.

On file is the report of a June 2002 audiologic evaluation of 
the veteran by Philipsburg Hearing Services.  The report 
indicates that the veteran exhibited a slight decrease in 
right ear low-frequency hearing, but that otherwise there was 
no significant change in the veteran's hearing since January 
1993.  The report recommended that the veteran continue to 
use a hearing aid in the right ear, and indicated that a left 
ear hearing aid would be of no communicative advantage.

On file is the report of an August 2002 VA examination of the 
veteran, at which time he reported experiencing decreased 
auditory acuity, which he considered to be a major safety 
concern.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
55
60
LEFT
40 
80
95 
110
110

The average pure tone decibel loss in the right ear was 52 
and in the left ear was 98.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
of 8 percent in the left ear.


Analysis

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the January 1999 hearing aid evaluation 
yields a numerical category designation of I for the right 
ear (between 50 and 57 percent average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination), and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, and assuming 
less than 35 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.  Applying the criteria found at TABLE 
VI to the results of the October 1999 VA examination yields a 
numerical category designation of II for the right ear 
(between 42 and 49 percent average pure tone decibel hearing 
loss, with between 84 and 90 percent of speech 
discrimination) and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with no more 
than 34 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII also 
produces a disability percentage evaluation of 10 percent, 
under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the August 2000 VA examination yields a 
numerical category designation of II for the right ear 
(between 50 and 57 percent average pure tone decibel hearing 
loss, with between 84 and 90 percent of speech 
discrimination), and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with no more 
than 34 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the August 2002 VA examination yields a 
numerical category designation of IV for the right ear 
(between 50 and 57 percent average pure tone decibel hearing 
loss, with between 76 and 82 percent of speech 
discrimination), and XI for the left ear (at least 98 percent 
average pure tone decibel hearing loss, with no more than 34 
percent of speech discrimination).  Entering the category 
designations for both ears into TABLE VII produces a 
disability percentage evaluation of 30 percent, under 
Diagnostic Code 6100.

The Board notes in passing that when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa (i.e. based only on puretone 
threshold average), whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2003).  In this case, the provisions of 
38 C.F.R. § 4.86(a) are for application only with respect to 
the veteran's left ear, and the Board points out that 
applying Table VIa to the results of the audiologic testing 
of the left ear results in the same numeric designation as 
produced by application of Table VI.

Accordingly, as the veteran's bilateral defective hearing is 
already rated as 30 percent disabling, the Board must 
conclude that an increased evaluation for his bilateral 
defective hearing is not warranted under the schedular 
criteria.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran has not 
worked for several years and maintains that he was denied 
employment in the past on account of his hearing loss 
disability.  Clearly, due to the chronic nature of the 
veteran's defective hearing, interference with the veteran's 
employment was foreseeable.  However, the current evidence of 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability, or interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  Moreover, the record 
reflects that the veteran has several significant nonservice-
connected disabilities including rheumatoid arthritis, 
arteriosclerotic heart disease and diabetes, which clearly 
affect his employability.  Thus, the record does not present 
an exceptional case where the veteran's currently assigned 
rating of 30 percent is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a 30 percent 
evaluation for scarring in the left ear area with retained 
foreign body is granted.

Entitlement to an increased rating for bilateral defective 
hearing is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



